



OPTION AGREEMENT







THIS OPTION AGREEMENT shall be effective as of January 18, 2006 (the “Effective
Date”), between Trace Technologies, LLC, a Nevada limited liability company (the
“Company”), and _________________ (the “Grantee”).




WITNESSETH:




WHEREAS, the Board of Managers of the Company (the “Board”) has deemed it to be
in the best interest of the Company to use investment interests in the Company
to attract, retain, and motivate management and other persons involved with the
Company, to encourage and reward such persons’ contributions to the performance
of the Company, and to align such interests with the owners of the Company; and




WHEREAS, the Board of Managers of the Company (the “Board”) has resolved to
grant to the Grantee an option to purchase the number of units of membership
interest (the “Units”) of the Company that shall enable Grantee to acquire a
____ percent (___%) interest in the total outstanding units (on a fully diluted
basis) in the Company on the date of exercise of the Option (as defined below);




NOW, THEREFORE, to evidence the option so granted, and to set forth its terms
and conditions, the Company and the Grantee hereby agree as follows:




1.

Confirmation of Grant; Option Price; Term

.  The Company hereby evidences and confirms its grant to the Grantee, on the
Effective Date, of an option (the “Option”) to purchase the Units at an option
price of $1,000.00 (the “Option Price”) for all of the Units, or on a prorata
basis if Grantee elects to exercise the Option for less than all of the Units
(with the Option Price remaining constant in any such proration or series of
prorations).  The term of the Option shall commence on the date of this
Agreement and shall terminate on the fifth (5th) anniversary of the date of this
Agreement (the “Expiration Date”), unless such option shall have been terminated
in accordance with the terms hereof.  The Option is not intended to be an
incentive stock option under the Internal Revenue Code of 1986, as amended.






2.

Vesting; Exercise

.






(a)

Vesting

.  Subject to the terms of Sections 4 and 5 hereof, and unless accelerated as
provided herein, the Option shall vest and become exercisable, for the
percentage of Units set forth opposite the dates noted below, on such dates.



Cumulative

Dates

Percentage of Vested Units

February 15, 2006

50%

June 30, 2006

100%

 

(b)

If the Company shall consummate any reorganization, recapitalization, merger,
consolidation, or exchange of Units (individually or collectively, a
“Reorganization”) of the Company not involving a Change in Control (as defined
below) in which holders of Units are entitled to receive in respect of such
units any securities, cash or other consideration (including, without
limitation, a different number of Units), the Option shall thereafter be
exercisable, in accordance with this Agreement, only for the kind and amount of
securities, cash and/or other consideration receivable upon such Reorganization
by a holder of the same number of Units as are subject to the Option immediately
prior to such Reorganization, and any adjustments will be made to the terms of
the Option in the sole discretion of the Board as it may deem appropriate to
give effect to the Reorganization.  If the Company shall consummate any
Reorganization or other corporate transaction which involves a Change of
Control, the Option shall be fully vested and exercisable, effective immediately
prior to the consummation of the Change in Control, in accordance with this
Agreement.  For purposes herein, the term “Change in Control” shall have the
definition set forth in Section 409A of the Internal Revenue Code of 1986, as
amended (“IRC”), and the regulations promulgated thereunder and, further, shall
mean a Change in Control of either Gabriel Technologies Corporation, a Delaware
corporation and the parent corporation of the Company, or the Company.

(c)

If the Grantee’s employment with Gabriel is terminated by Gabriel with Cause (as
hereinafter defined), the unvested portion of the Option shall terminate and the
Grantee shall have 90 days from the date of such termination, subject to section
3 of this Agreement, to exercise any vested, unexercised portion of the Option
in accordance with this Agreement.  If Grantee’s employment with Gabriel is
terminated by Gabriel without Cause, then the Option shall be fully vested and
exercisable, effective as of the date of Grantee’s termination, in accordance
with this Agreement.  For purposes of this Agreement, “Cause” shall be defined
as (i) the conviction of a felony or crime involving moral turpitude, (ii) the
willful failure to substantially perform Grantee’s normal or assigned duties to
the Gabriel, other than any such failure resulting from incapacity due to
physical or mental illness or Permanent Disability, or (iii) the use by Grantee
of any alcoholic, controlled, or illegal substance or drug at work such that the
Grantee’s job performance is impaired.  For purposes herein, the term “Permanent
Disability” shall mean that the Grantee becomes physically or mentally
incapacitated or disabled so that the Grantee is unable to perform substantially
the same services as the Grantee performed prior to incurring such incapacity or
disability (the Company, at its option and expense, being entitled to retain a
physician to confirm the existence of such incapacity or disability, and the
determination of such physician to be binding upon the Company and the Grantee),
and such incapacity or disability continues for a period of three consecutive
months or six months in any 12-month period.

(d)

Subject to the provisions of Sections 4 and 5, units as to which the Option
becomes exercisable pursuant to the foregoing provisions may be purchased at any
time thereafter prior to the expiration or termination of the Option.

3.

Termination of Option.  The unexercised portion of the Option shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of:

(a)

six months after the Grantee’s employment with Gabriel terminates as a result of
death or Permanent Disability;

(b)

ninety days after the Grantee’s employment with Gabriel terminates for any
reason other than death or Permanent Disability; or

(c)

the Expiration Date of the term of the Option.




4.

Procedure for Exercise.

(a)

Subject to the requirements herein, the Option may be exercised, from time to
time, in whole or in part (but for the purchase of a whole number of units
only), by delivery of a written notice (the “Notice”), from the Grantee to the
Board of the Company, which Notice shall:

(i)

state that the Grantee elects to exercise the Option;

(ii)

state the number of vested units with respect to which the Option is being
exercised (the “Optioned Units”);

(iii)

state the date upon which the Grantee desires to consummate the purchase of the
Optioned Units (which date must be prior to the termination of such Option and
no later than 30 days after the date of receipt of such Notice);

(iv)

include any representations of the Grantee required herein or as may be
requested by the Company; and

(v)

if the Option shall be exercised pursuant to Section 5 by any person other than
the Grantee, include evidence to the satisfaction of the Board of the right of
such person to exercise the Option.

(b)

Payment of the Option Price for the Optioned Units shall be made in U.S. dollars
by personal check, bank draft or money order payable to the order of the Company
or by wire transfer.

(c)

The Company may, at the Company’s election, issue a certificate in the name of
the Grantee (or such other person exercising the Option in accordance with the
provisions of Section 5) for the Optioned Units as soon as practicable after
receipt of the Notice and payment of the aggregate Option Price for such units.

5.

Restrictions on Exercise; Non-Transferability of Option.

(a)

Restrictions on Exercise.  The Option may not be exercised in whole or in part,
unless provision shall have been made by the Grantee for the payment of all
applicable federal, state and local tax required to be withheld by the Company.

(b)

Non-Transferability of Option.  The Option may not be assigned or transferred
except by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined in the IRC, and may be exercised
during the lifetime of the Grantee only by the Grantee or the Grantee’s guardian
or legal representative or assignee pursuant to a qualified domestic relations
order.  If the Grantee dies, the Option shall thereafter be exercisable, during
the period specified in Section 3(a), by his executors or administrators or by a
person who acquired the right to exercise such Option by bequest or inheritance
to the full extent to which the Option was exercisable by the Grantee at the
time of his death. If the Grantee becomes inflicted with a Permanent Disability,
the Option shall thereafter be exercisable, during the period specified in
Section 3(a), by his legal representatives to the full extent to which the
Option was exercisable by the Grantee at the time of his Permanent Disability.
The Option shall not be subject to execution, attachment or similar process.
 Any attempted assignment or transfer of the Option contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Option, shall be null and void and without effect.

6.

Representations, Warranties and Covenants of the Grantee: Restrictions on
Transfer of Units.

(a)

Investment Intention.  The Grantee represents and warrants that the Option has
been, and any Units will be, acquired by him solely for his own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof.  The Grantee agrees that he will not, directly or
indirectly, offer, transfer, sell, or otherwise dispose of any of the Units (or
solicit any offers to buy, purchase or otherwise acquire any Units), except in
compliance with the Securities Act, the rules and regulations thereunder and the
requirements of applicable state securities laws.  




(b)

Federal Securities Law Matters.  The Grantee acknowledges receipt of advice from
the Company that (i) the Units will not be registered under the Securities Act,
(ii) the Units must be held indefinitely and the Grantee must continue to bear
the economic risk of the investment in the Units unless the Units are
subsequently registered under the Securities Act or an exemption from such
registration is available, (iii) it is not anticipated that there will be any
public market for the Units, and (iv) a restrictive legend in the form
heretofore set forth shall be placed on any certificate representing the Units.

 

(c)

Ability to Bear Risk.  The Grantee represents and warrants that (i) the
financial condition and income of the Grantee is such that he can afford to bear
the economic risk of holding the Units for an indefinite period, and (ii) he can
afford to suffer the complete loss of his investment in the Units.

(d)

Access to Information.  The Grantee represents and warrants that (i) he has been
granted the opportunity to ask questions of, and receive answers from,
representatives of the Company concerning the terms and conditions of the Option
and the purchase of any Units, and to obtain any additional information that he
deems necessary to verify the accuracy of the information contained in such
materials, (ii) his knowledge and experience in financial and business affairs
is such that he is capable of evaluating the merits and risks of an investment
in the Units and (iii) he is a Manager of the Company or member of Gabriel’s
management team and is knowledgeable concerning the Company’s business and
affairs on the date hereof.

(e)

Section 83(b) Election.  The Grantee agrees that, within 20 days of any Exercise
Date, he shall give notice to the Company as to whether or not he has made an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, with respect to the Units purchased on such date, and acknowledges that
he will be solely responsible for any and all tax liabilities payable by him in
connection with his receipt of such Units or attributable to any determination
by him whether or not to make such an election.

7.

Representations and Warranties of the Company.  The Company represents and
warrants to the Grantee that this Agreement has been duly authorized, executed
and delivered by the Company.

8.

No Obligation to Exercise Option.  The granting of the Option shall impose no
obligation upon the Grantee to exercise such Option.

9.

Miscellaneous.

(a)

Notices.  All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
if delivered personally or sent by certified express mail, return receipt
requested, postage prepaid, or by any recognized international equivalent of
such mail delivery, to the Company or the Grantee, as the case may be, at the
following addresses or to such other address as the Company or the Grantee, as
the case may be, shall specify by notice to the other party listed below:

if to the Company:




Trace Technologies, LLC

________________________

________________________

Attention: _______________




if to the Grantee:




_________________________

_________________________

_________________________




All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof,
whichever shall occur first.




(b)

Binding Effect, Benefits.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(c)

Amendment.  This Agreement may be amended, modified or supplemented only by a
written instrument executed by the Grantee and the Company.

(d)

Applicable Law.  This Agreement shall be governed by and construed in accordance
with the law of the State of Nevada, regardless of the law that might be applied
under principles of conflict of laws.

(e)

Section and Other Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Effective Date.




TRACE TECHNOLOGIES, LLC







By:

_________________________

Name:

Keith Feilmeier

Title:

Manager










______________________________




____________________________________










#


